Citation Nr: 9930911	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-24 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
December 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's claim seeking 
entitlement to service connection for PTSD.


FINDINGS OF FACT

The veteran's claim of service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. § 1110, 5107 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

The veteran contends he has PTSD as a result of stressors he 
experienced in service.  In support of his claim, he 
described stressors related to service, and submitted medical 
evidence showing a diagnosis of PTSD that is related to 
service (November 1998 letter from the Omega Team medical 
director from the Highland Drive VA Medical Center stated 
that the veteran had been followed for PTSD and noted the 
veteran's experiences aboard an aircraft carrier).  Under 
these circumstances, his claim of entitlement to service 
connection for PTSD is plausible and, therefore, well-
grounded.  See 38 U.S.C.A. § 5107 (West 1991); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).




ORDER

As the claim of service connection for PTSD is well grounded, 
the appeal to this extent is allowed subject to further 
action as discussed hereinbelow.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In November 1998, the Omega Team medical director from the 
Highland Drive VA Medical Center stated that the veteran had 
been followed for PTSD.  The veteran has described a number 
of stressors related to his military service, most of which 
took place during his duty on the USS Enterprise.  He 
described a stressor of a man being sucked into the intake of 
a plane, and the veteran having to move the plane shortly 
thereafter (December 1996 VA examination and January 1997 and 
September 1999 statements).  He described a stressor of 
seeing a mailplane hitting the deck and flip into the water, 
with all that was found of the pilot being his head, and the 
veteran having to move the head (December 1996 VA examination 
and January 1997 and September 1999 statements).  

He described an incident where a maintenance man pushed the 
ejection seat accidentally and smashed against the ceiling of 
the hangar deck with the veteran having to clean up the mess 
(December 1996 VA examination and January 1997 and September 
1999 statements).  He described an incident where the flight 
deck officer did not duck down so that everything above his 
shoulders was cut off (January 1997 and September 1999 
statements).  He described an incident of being knocked down 
by an arresting cable in the middle of the night (January 
1997 and September 1999 statements and August 1997 hearing).  

He described an incident where the "chalk" hit him in the 
chest and knocked him into a net face down above the ocean 
(December 1996 VA examination and January 1997 and September 
1999 statements).  He described a helicopter training 
exercise where a number of trainees split their heads open 
(September 1999 statement).  He described an incident during 
a swimming test during training where he cramped and divers 
had to come get him (August 1997 hearing and September 1999 
statement).  

The stressors that the veteran has reported have not been 
verified yet.  For the reasons described below, a remand is 
necessary, so that the RO can attempt to verify the veteran's 
alleged stressors with the United States Armed Services 
Center for Research of Unit Records (USASCRUR).  

Regarding the verification of alleged stressors, the Board is 
now governed by the holding of the Court in Cohen v. Brown, 
10 Vet. App. 128 (1997).  Veterans Benefits Administration 
(VBA) Manual M21-1 provides that, "A denial solely because 
of an unconfirmed stressor is improper unless it has first 
been reviewed by the ESG or Marine Corps." Veterans Benefits 
Administration Manual  M21-1, Part VI, Change 61, para. 11.38 
(f) (4) (September 12, 1997).  It should be noted that the 
USASCRUR performs the same duties that the ESG used to 
perform.  

Notwithstanding the RO's November 1996 letter to the veteran 
requesting information about his stressors, the RO should 
make an effort to obtain more specific information from the 
veteran about all of his alleged stressors.  Regardless of 
whether the veteran responds to such request, the RO must 
still attempt to verify the stressful incidents related by 
the veteran with the USASCRUR.  

The RO should forward to the USASCRUR as much specific 
information as possible about the veteran's identified 
stressors and should also forward the veteran's DD-214 Form 
and his enlisted record of "Transfer and Receipts" and 
"Administrative Remarks."  USASCRUR should provide all 
relevant documents for the time periods in question to 
include deck logs and ship station histories from the USS 
Enterprise for the time periods that the veteran specifies 
that his stressors occurred. 

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's PTSD that 
have not already been associated with the 
claims folder.

3.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
include specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  

He should be asked to provide specific 
information about the following alleged 
stressors in particular: a. an incident 
where a man was sucked into the intake of 
a plane, and the veteran had to move the 
plane shortly thereafter; b. an incident 
where the veteran saw a mailplane hit the 
deck and flip into the water, with all 
that was found of the pilot being his 
head, and the veteran having to move the 
head; c. an incident where a maintenance 
man pushed the ejection seat accidentally 
and smashed against the ceiling of the 
hangar deck with the veteran having to 
clean up the mess; d. an incident where 
the flight deck officer did not duck down 
so that everything above his shoulders 
was cut off; e. an incident where the 
veteran was knocked down by an arresting 
cable in the middle of the night; f. an 
incident where the "chalk" hit the 
veteran in the chest and knocked him into 
a net face down above the ocean; g. an 
incident during a helicopter training 
exercise where a number of trainees split 
their heads open; h. an incident during a 
swimming test during training where the 
veteran cramped and divers had to come 
get him.

4.  The RO should prepare and send a 
summary of the known details of the 
stressors that the veteran has described 
with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA  22150.  

As noted above, these stressors include: 
a. an incident where a man was sucked 
into the intake of a plane, and the 
veteran had to move the plane shortly 
thereafter; b. an incident where the 
veteran saw a mailplane hit the deck and 
flip into the water, with all that was 
found of the pilot being his head, and 
the veteran having to move the head; c. 
an incident where a maintenance man 
pushed the ejection seat accidentally and 
smashed against the ceiling of the hangar 
deck with the veteran having to clean up 
the mess; d. an incident where the flight 
deck officer did not duck down so that 
everything above his shoulders was cut 
off; e. an incident where the veteran was 
knocked down by an arresting cable in the 
middle of the night; f. an incident where 
the "chalk" hit the veteran in the 
chest and knocked him into a net face 
down above the ocean; g. an incident 
during a helicopter training exercise 
where a number of trainees split their 
heads open; h. an incident during a 
swimming test during training where the 
veteran cramped and divers had to come 
get him.  

The RO should also forward to the 
USASCRUR the veteran's DD-214 Form and 
his enlisted record of "Transfer and 
Receipts" and "Administrative 
Remarks."  USASCRUR should provide any 
relevant documents, to include deck log 
and ship station histories of the USS 
Enterprise for the time period during 
which the veteran alleges that his 
stressors took place.  Any response 
received from USASCRUR should be made 
part of the record.
 
5.  If the USASCRUR requests a more 
specific description of the stressor in 
question, the RO should immediately 
request the veteran to provide the 
necessary information.  If the veteran 
provides additional information, the RO 
should forward it to the requesting 
agency.  

6.  If any stressors are verified as a 
result of the requested development, the 
veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to review the entire 
record in conjunction with the 
examination.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders 
the veteran has.  If a diagnosis of PTSD 
is reported, the examiner should identify 
the stressor or stressors on which the 
diagnosis is based.  

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

8.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to service connection for 
PTSD.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, the RO must issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran and his 
representative.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals








